 
Exhibit 10.1
 
PURCHASE AGREEMENT
 
This PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
December 12, 2018, by and between BK Technologies, Inc., a Nevada corporation
(“Purchaser”), and Donald F.U. Goebert, an individual (“Seller”).  Purchaser and
Seller are sometimes referred to herein together as the “Parties.”
 
WHEREAS, as of the date hereof, Seller is the holder of 200,000 shares of common
stock, $0.60 par value per share, of Purchaser (the “Shares”); and
 
WHEREAS, Purchaser desires to purchase the Shares and Seller desires to sell the
Shares to Purchaser pursuant to the terms and conditions of this Agreement.
 
NOW, THEREFORE, the Parties hereby agree as follows:
 
1. Sale.  Seller hereby sells, assigns, transfers, conveys and delivers the
Shares to Purchaser, and Purchaser hereby purchases the Shares from
Seller.  Promptly after the execution of this Agreement, Seller will instruct
its broker to transfer the Shares to Purchaser through DTC to the account
designated by Purchaser.  Seller will cause the transfer to be completed as
expeditiously as reasonably possible after the date hereof.
 
2. Purchase Price.  The purchase price for the Shares shall be $3.70 per share,
or an aggregate of $740,000 (the “Purchase Price”).  The Purchase Price shall be
paid by the Purchaser to the Seller promptly after the Shares are transferred to
the Purchaser account as set forth in Section 1.
 
3. Warranties of Seller.  Seller hereby represents and warrants to Purchaser
that:
 
a. Power.  Seller has all requisite power and authority to execute, deliver and
perform his obligations under this Agreement and consummate the transactions
contemplated hereby.
 
b. Authorization.  The execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated by this
Agreement are within the legal power and authority of Seller and has been duly
and validly authorized by all necessary action on the part of Seller and no
other action or proceeding is necessary to authorize the execution and delivery
of this Agreement or to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Seller and
(assuming the due execution and delivery by Purchaser) constitutes the legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms.
 
c. Title to Shares.  Seller is the owner of all right, title and interest (legal
and beneficial) in and to the Shares and has good, valid and marketable title to
the Shares, free and clear of all liens, mortgages, pledges, security interests,
claims, encumbrances, restrictions and charges of any kind, whether voluntary or
involuntary.
 
4. Warranties of Purchaser.  Purchaser hereby represents and warrants to Seller
that:
 
a. Power.  Purchaser has all requisite power and authority to execute, deliver
and perform its obligations under this Agreement and consummate the transactions
contemplated hereby.
 
b. Authorization.  The execution, delivery and performance by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby are
within the legal power and authority of Purchaser and has been duly and validly
authorized by all necessary corporate action on the part of Purchaser and no
proceeding (corporate or otherwise) on the part of Purchaser is necessary to
authorize this Agreement or to consummate the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered and
(assuming the due execution and delivery by Seller) constitutes the legal, valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms.
 
5. Transfer Effectiveness.  The transfer of the Shares shall be deemed to occur
effective as of the date of this Agreement.  Seller disclaims any right to
receive any dividend on or with respect to the Shares with a record date on or
after the date hereof and any other rights or benefits resulting from or related
to the Shares accruing on or after the date hereof.
 
 
1

 
 
6. Entire Agreement; Amendment and Termination.  This Agreement constitutes the
entire agreement of the Parties with respect to the Shares.  All prior
agreements between the Parties concerning the subject matter hereof, whether
written or oral, are merged herein and shall be of no force or effect.  This
Agreement cannot be altered, modified or discharged orally but only by an
agreement in writing between the Parties.
 
7. Benefit.  This Agreement shall be binding upon and inure to the benefit of
the Parties and their legal representatives, successors and assigns.
 
8. Further Assurances.  The Parties hereby agree to execute and deliver such
further documents and instruments and do such further acts as may be required to
carry out the intent and purposes of this Agreement.
 
9. Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada, notwithstanding any conflict of law
provision to the contrary.
 
10. Counterparts; Electronic Execution.  This Agreement may be executed in
counterparts, each of which shall be deemed an original but shall, taken
together, be considered one and the same agreement.  Executions that are faxed
or received via electronic mail shall be deemed originals.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.
 
PURCHASER:   
 
SELLER:
 
 
 
 
 
 
 
By: 

/s/ William P. Kelly
 
 
/s/  Donald F.U. Goebert
 
 
Name: William P. Kelly
 
 
Name: Donald F.U. Goebert 

 
 
Title:  EVP and CFO
 
 
Title
 

 
 
 
 
2
